 

UNITED STATES DISTRICT COURT poe ! pron

SOUTHERN DISTRICT OF NEW YORK ; - o re wk

wonwnnennennnnne powenenennee --- x pO MER BLED ALY 27 ig

FREEDOM MORTGAGE CORPORATION, : Vorehe E
Plaintiff,

v. | ORDER

NADJA A. GREEN, BARCLAYS :
AMERICAN/MORTGAGE CORPORATION, 19 CV 7699 (VB)
and ROCKLAND COUNTY CLERK,
Defendants.
ws --X

 

 

 

On August 16, 2019, plaintiff Freedom Mortgage Corporation commenced the instant
action against defendants Nadja A. Green, Barclays American/Mortgage Corporation, and the
Rockland County Clerk. (Doc. #1).

Proofs of service docketed on September 26 and September 27, 2019, indicate service on
defendants on September 18, 2019. (Docs. ##7,8,9). Defendants had until October 9, 2019, to
respond to the complaint.

On October 23, 2019, the Clerk entered certificates of default for all defendants. (Docs.
##16,17,18).

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to move
for default judgment by December 17, 2019. If plaintiff fails to satisfy this deadline, the
Court may dismiss the case without prejudice for failure to prosecute or failure to comply
with court orders. Fed. R. Civ. P. 41(b).

Dated: November 26, 2019
White Plains, NY

SO ORDERED:

Wu!

Vincent L. Briccetti
United States District Judge

 
